UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------    X
GLOBENET CABOS SUBMARINOS         :
AMERICA INC. f/k/a BRASIL         :
TELECOM OF AMERICA, INC.,         :
                                  :
                 Plaintiff,       :
                                  :     No. 18 Civ. 4477 (JFK)
     -against-                    :         OPINION & ORDER
                                  :
FSF TECHNOLOGY LTDA EPP d/b/a     :
ALOO TELECOM,                     :
                                  :
                Defendant.        :
 ------------------------------   X
APPEARANCES

FOR PLAINTIFF GLOBENET CABOS SUBMARINOS AMERICA INC. f/k/a
BRASIL TELECOM OF AMERICA, INC.:
     Donnie Marcel King
     Michael C. Marsh
     Ryan Alan Roman
     ACKERMANN LLP

FOR DEFENDANT FSF TECHNOLOGY LTDA EPP d/b/a ALOO TELECOM:
     Erika Levin
     LEWIS BAACH KAUFMANN MIDDLEMISS PLLC

JOHN F. KEENAN, United States District Judge:

     Before the Court is a motion brought by Defendant FSF

Technology LTDA EPP d/b/a Aloo Telecom ("Aloo") to stay this

action pending an arbitration proceeding between Aloo and

GlobeNet Cabos Submarinos S.A. ("GlobeNet Brazil"), an affiliate

of Plaintiff GlobeNet Cabos Submarinos America Inc.

("GlobeNet").    Aloo moves, in the alternative, for a dismissal

of GlobeNet's claim for account stated.    For the reasons stated

below, Aloo's motion to stay is granted.
                           I.   Background

     Plaintiff GlobeNet is a Delaware corporation with its

principal place of business in Fort Lauderdale, Florida. (Compl.

¶ 4.)   Defendant Aloo is a foreign business corporation

organized and existing under the laws of Brazil with its

principal place of business in Brazil. (Id. ¶ 5.)     This Court

has jurisdiction over this action pursuant to 28 U.S.C. §

1332(a) because the matter in controversy exceeds $75,000, and

there is complete diversity of citizenship between the parties.

(Id. ¶ 6.)

     A. The Master Services Agreement

     GlobeNet is a wholesale telecommunications provider that

"owns and operates a subsea, dual ring-protected, fiber optic

cable system that spans more than 23,500 kilometers." (Id. ¶ 8.)

Aloo is a Brazilian operator of telecommunication services that

owns a 25,000 kilometer "fiber optic network and infrastructure

in 14 states in Brazil." (Id. ¶ 9.)     On or about February 13,

2014, GlobeNet and Aloo entered into an agreement, whereby Aloo

agreed to purchase certain communication services provided by

GlobeNet (the "Master Services Agreement"). (Id. ¶ 10.)

Pursuant to the Master Services Agreement, Aloo was required to

submit service orders to GlobeNet and, provided that GlobeNet

accepted the applicable service orders, GlobeNet was then

required to provide the specified services. (Id. ¶ 11.)     In

                                 2
consideration for these services, Aloo agreed to pay GlobeNet

monthly fees, as well as certain non-recurring fees, set forth

in the service orders. (Id. ¶ 12.)

     From May 2013 to August 2015, GlobeNet provided the

services and invoiced Aloo. (Id. ¶ 14.)     Aloo refused to pay

GlobeNet. (Id.)   As a result, Aloo is in material breach of the

Master Services Agreement and owes GlobeNet R$2,756,081.10 plus

interest from the date each payment was owed. (Id. ¶¶ 32-33.)

GlobeNet filed its complaint in this action on May 21, 2018,

asserting two claims:     breach of contract and account stated.

(Id. ¶¶ 28-40.)

     B. The Arbitration

     After entering into the Master Services Agreement with

GlobeNet, Aloo entered into a separate agreement with GlobeNet

Brazil, entitled the "Agreement of Onerous Assignment of Right

to Use and Other Covenants Entered into by and between FSF

Tecnologia LTDA. and GlobeNet Cabos Submarinos S.A." (the

"Assignment Agreement"). (Mem. at 3; Maya Decl. Ex. 1 (Aug. 8,

2018), ECF No. 34.)   Intended to last for fifteen years, the

Assignment Agreement required GlobeNet Brazil to make a pre-

payment to Aloo in the amount of R$10,000,000.00 (the

"Remuneration"). (Maya Decl. Ex. 1 ¶¶ 5.1, 6.1.)     Aloo

authorized GlobeNet Brazil to deduct from the amount of the

Remuneration the R$2,756,081.10 Aloo owed GlobeNet under the

                                   3
Master Services Agreement. (Id. Ex. 1 ¶ 5.1.3.)   Thus, the

Remuneration was reduced to R$7,243,918.90, which GlobeNet

Brazil paid to Aloo upon execution of the Assignment Agreement

on September 24, 2015. (Id. Ex. 1 ¶ 5.1; Id. Ex. 2 ¶ 5.3.6.)

     On April 20, 2017, GlobeNet Brazil initiated an arbitration

proceeding before Center of Arbitration and Mediation of the

Brazil-Canada Chamber of Commerce (the "BCCC"), arguing that

Aloo breached the Assignment Agreement. (Id. ¶ 7.)    In the

arbitration, GlobeNet Brazil seeks (1) a declaration of the

legality of its termination of the Assignment Agreement; (2) an

acknowledgment and declaration that the R$2,756,081.10 setoff

provided for in the Assignment Agreement became void; and (3)

the rendering of an award ordering Aloo return the Remuneration.

(Id. Ex. 2 ¶ 5.3.15.)

     C. The Current Motion

     On August 8, 2018, Aloo moved to stay this action pending

the outcome of the arbitration proceeding before the BCCC. (See

Mot. to Stay the Action or, in the Alternative, Dismiss Pl.'s

Second Cause of Action (Aug. 8, 2018), ECF No. 32.)    Aloo has

moved, in the alternative, for a dismissal of GlobeNet's second

cause of action for account stated. (Id.)

  II.   The Court Exercises Its Discretion to Stay the Litigation

     Aloo argues that the arbitration in front of the BCCC will

resolve the dispute in this action, warranting a stay. (Def.'s

                                4
Mem. of Law in Supp. of Def.'s Mot. to Stay the Action at 1

(Aug. 8, 2018), ECF No. 33 [hereinafter "Mem."].)   Aloo argues

that "[i]f the tribunal finds that GlobeNet Brazil's termination

was improper and GlobeNet Brazil is not entitled to recover the

[R]emuneration or confirms the validity of the setoff, then its

holding will effectively signify that Aloo's alleged debt to

[GlobeNet] remains satisfied by the Assignment Agreement, thus

resolving and potentially mooting this litigation." (Id. at 8.)

     A. Legal Standard

     Within the “Court’s inherent power to manage its docket” is

the discretion to stay “nonarbitrable claims” in favor of a

“pending arbitration,” even where the parties in the litigation

and the arbitration are not identical. Alghanim v. Alghanim, 828

F. Supp. 2d 636, 664-65 (S.D.N.Y. 2011); see also WorldCrisa

Corp. v. Armstrong, 129 F.3d 71, 76 (2d Cir. 1997) ("We have

recognized that district courts, despite the inapplicability of

the FAA, may stay a case pursuant to 'the power inherent in

every court to control the disposition of the causes on its

docket with economy of time and effort for itself, for counsel,

and for litigants.'" (quoting Nederlandse Erts-

Tankersmaatschappij, N.V. v. Isbrandtsen Co., 339 F.2d 440, 441

(2d Cir. 1964)).

     The movant seeking a stay must show “there are issues

common to the arbitration and the court proceeding,” and that

                                5
“those issues will be finally determined by arbitration.”

American Shipping Line, Inc. v. Massan Shipping Indus., Inc.,

885 F. Supp. 499, 502 (S.D.N.Y. 1995).   If this requirement is

met, then the movant must show that “the non-arbitrating party

will not hinder the arbitration, that the arbitration will be

resolved within a reasonable time, and that such delay that may

occur will not cause undue hardship to the non-moving parties.”

Id. (citing Sierra Rutile Ltd. v. Katz, 937 F.2d 743, 750 (2d

Cir. 1991)).   “Stays are particularly appropriate where they

promote judicial economy, avoidance of confusion and possible

inconsistent results.” Birmingham Assocs. Ltd. v. Abbott Labs.,

547 F. Supp. 2d 295, 302 (S.D.N.Y. 2008) (quoting Orange

Chicken, L.L.C. v. Nambe Mills, Inc., No. 00 CIV. 4730 (AGS),

2000 WL 1858556, at *9 (S.D.N.Y. Dec. 19, 2000)).

     On a motion to stay in favor of arbitration, a court may

consider exhibits outside of the pleadings. See Ramasamy v.

Essar Glob. Ltd., No. 11 CIV. 3912 JSR, 2012 WL 1681763, at *2

(S.D.N.Y. May 8, 2012) ("[P]laintiff was aware, at least since

Essar filed its original brief in support of stay or dismissal

on August 10, 2011, of the standard that the Court could

consider material outside the pleadings on a motion to stay or

dismiss in favor of arbitration."). Cf. Bensadoun v. Jobe-Riat,

316 F.3d 171, 175 (2d Cir. 2003) ("Nonetheless, the summary

judgment standard is appropriate in cases where the District

                                 6
Court is required to determine arbitrability, regardless of

whether the relief sought is an order to compel arbitration or

to prevent arbitration.").

     B. Analysis

     The Court holds that a stay in this case is warranted

because Aloo has established that there is an issue "common to

the arbitration and the court proceeding" that "will finally be

determined by [the] arbitration":     whether the debt owed by Aloo

to GlobeNet has been satisfied.   American Shipping Line, Inc.,

885 F. Supp. at 502; see also Maritima de Ecologia, S.A. de C.V.

v. Sealion Shipping Ltd., No. 10 CIV. 8134 DLC, 2011 WL 1465744,

at *5 (S.D.N.Y. Apr. 15, 2011) (granting a motion to stay

pending an arbitration relating to a separate contractual

dispute between the parties because the arbitration would

determine an important, although not the ultimate, issue before

the court).   If the arbitration panel concludes that GlobeNet

Brazil did not legally terminate the Assignment Agreement, then

Aloo has a right to argue in front of this Court that the

damages GlobeNet seeks have been satisfied.    If the panel's

conclusion is that GlobeNet did indeed lawfully terminate the

Assignment Agreement, and the setoff provision in that agreement

is void, then GlobeNet can argue that any debt owed by Aloo has

not been satisfied.   The resolution of the issues in front of

the BCCC, therefore, will "likely provide significant insight

                                  7
into, if not actually resolve, the claims asserted in this

action." Orange Chicken, 2000 WL 1858556, at *9.

     GlobeNet argues that the Court should not stay this action

because (1) GlobeNet Brazil is not the same entity as GlobeNet

(Pl.'s Opp. to Def.'s Mot. to Stay the Action at 5 (Aug. 13,

2018), ECF No. 38 [hereinafter "Opp."]); (2) the arbitration

will only resolve disputes pertaining to the Assignment

Agreement, not the Master Services Agreement (id.); and (3) the

Master Services Agreement provides that any dispute relating to

the Master Services Agreement must be brought in state or

federal court in New York, not in an arbitration tribunal (id.

7-8).   The Court is not convinced by any of these arguments.

     First, courts in this district have used their "inherent

power" to stay cases pending ongoing arbitrations, even when

those arbitrations involve nonparties to the court actions.

See, e.g., BSG Res. (Guinea) Ltd. v. Soros, No. 17 CIV. 2726

(JFK), 2017 WL 5897450, at *3 (S.D.N.Y. Nov. 29, 2017) (staying

a court action pending an arbitration between the plaintiff and

a non-party to the court action); Orange Chicken, 2000 WL

1858556, at *9 ("The Court hereby stays the action as to

Orange's claims against Nambé and Target pending the outcome of

the arbitration between Orange and Zeisel, and Nambé and Zeisel,

before the AAA.").   Therefore, GlobeNet's argument that the



                                 8
Court cannot stay this case because the arbitration involves a

separate GlobeNet entity is meritless.

       Second, the Court's ability to stay this case is not

dependent on whether the pending arbitration will resolve all of

the issues posed in this litigation; rather, the inquiry turns

on whether there are some common issues between the two actions,

and those common issues will be finally resolved in the

arbitration. See American Shipping Line, Inc., 885 F. Supp. at

502.    Here, there is a significant overlapping issue between the

arbitration and this litigation:       whether any damages owed by

Aloo have been satisfied by the setoff Aloo granted GlobeNet

Brazil when they entered into the Assignment Agreement.       It is,

therefore, largely irrelevant to the Court's decision whether to

grant a stay that "certain matters . . . will not be resolved in

the Arbitration," including "(i) that the [Master Services

Agreement] is valid and binding; (ii) the [Masters Services

Agreement] was supported by valuable consideration; (iii)

GlobeNet . . . fully performed all of its obligation[s] under

the [Master Services Agreement]; [and] (iv) Aloo breached the

[Master Services Agreement] by failing to make payments to

GlobeNet . . . of fees owed from May 2014 to August 2015." (Opp.

at 5.)

       Third, by staying this action pending the decision of the

BCCC, the Court is not prohibiting GlobeNet from exercising its

                                   9
right to litigate in New York pursuant to the Master Services

Agreement.    Rather, once the arbitration has been decided, the

litigation in this action will proceed in a timely fashion.

     Finally, the Court notes that GlobeNet has not disputed

Aloo's assertions that (1) Aloo will not hinder the arbitration

in front of the BCCC, and (2) the arbitration will be resolved

within a reasonable time -- by the fall of 2019.    Nor has

GlobeNet convinced the Court that a stay will cause it undue

hardship.    GlobeNet argues that it will "suffer hardship by not

receiving the funds owed to it under the [Master Services

Agreement]." (Opp. at 6.)   It is a well-known adage that

"justice delayed is justice denied."    Here, however, GlobeNet's

monetary concerns are outweighed by the possibility of

inconsistent results. Orange Chicken, 2000 WL 1858556, at *9

("[A] stay of the instant action is warranted in the interests

of the parties and judicial economy, and in order to avoid

possible inconsistent results.").     For example, a verdict by the

factfinder in this case that Aloo breached the Master Services

Agreement and, therefore, owes GlobeNet damages, could

potentially conflict with a decision in the arbitration that

GlobeNet Brazil invalidly terminated Assignment Agreement and,

therefore, Aloo's setoff of the amount it owed under the Masters

Services Agreement is valid and enforceable.



                                 10
